[Cite as State v. Monaco, 2022-Ohio-2353.]


                                       COURT OF APPEALS
                                  TUSCARAWAS COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO,                               :     JUDGES:
                                             :     Hon. Earle E. Wise, P.J.
        Plaintiff - Appellee                 :     Hon. W. Scott Gwin, J.
                                             :     Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
JASON D. MONACO,                             :     Case No. 2021 AP 12 0035
                                             :
        Defendant - Appellant                :     OPINION



CHARACTER OF PROCEEDING:                           Appeal from the Tuscarawas County
                                                   Court of Common Pleas, Case No.
                                                   2020 CR 08 0318



JUDGMENT:                                          Reversed and Remanded




DATE OF JUDGMENT:                                  July 5, 2022



APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

RYAN STYER                                         NATHAN A. RAY
Prosecuting Attorney                               137 South Main Street
Tuscarawas County                                  Suite 201
125 East High Avenue                               Akron, Ohio 44308
New Philadelphia, Ohio 44663
Tuscarawas County, Case No. 2021 AP 12 0035                                          2


Baldwin, J.

       {¶1}   Defendant-appellant Jason Monaco appeals from the December 2, 2021

Judgment Entry of the Tuscarawas County Court of Common Pleas denying his Petition

to Vacate and Set Aside Sentence. Plaintiff-appellee is the State of Ohio.

                       STATEMENT OF THE FACTS AND CASE

       {¶2}   On August 14, 2020, appellant was indicted on four counts of Gross Sexual

Imposition in violation of R.C. 2907.05, two counts of Sexual Imposition in violation of

R.C. 2907.06, one count of Kidnapping in violation of R.C. 2905.01, one count of Rape in

violation of R.C. 2907.02, one count of Attempted Rape in violation of R.C. 2923.02 and

2907.02, four counts of Disseminating Matter Harmful to Juveniles in violation of R.C.

2907.31, and two counts of Pandering Obscenity Involving a Minor or Impaired Person in

violation of R.C. 2907.321.

       {¶3}   Subsequently, appellant entered a plea of guilty to the indictment. The trial

court sentenced appellant as follows: Counts 5 and 6 merge with Counts 3 and 4 for the

purposes of sentencing. Count 1, 60 months in prison; Count 2, 60 months in prison,

Count 3, 18 months in prison; Count 4, 18 months in prison; Count 7, mandatory 15 years

to life in prison; Count 8, mandatory 10 years to life in prison; Count 9, 8 years in prison;

Count 10, 18 months in prison; Count 11, 12 months in prison; Count 12, 18 months in

prison; Count 13, 180 days in prison; Count 14, 8 years in prison; and Count 15, 8 years

in prison. The sentences were ordered to be served concurrently for an aggregate

sentence of 15 years to life.

       {¶4}   Appellant did not file an appeal from his conviction or sentence. Instead, on

October 29, 2020, appellant filed a pro se motion to change his plea to not guilty and
Tuscarawas County, Case No. 2021 AP 12 0035                                             3


appoint new counsel. Appellant alleged he was under duress and not of sound mind due

to extreme depression and anxiety when he signed his acknowledgment. He also alleged

that he did not understand the evidence against him as his attorney did not go through

the discovery documents with him. Appellant stated he was not guilty of the accusations.

       {¶5}   On November 30, 2020, the trial court held a hearing on the pro se request

for appellant to withdrawal his guilty plea. At the hearing, appellant stated that on the date

of the plea and sentencing he was very shaken. He acknowledged that he discussed with

counsel his plea, the rights he was waiving, and penalties he would be facing. Appellant

stated that he did not review the discovery provided by appellee with his attorney. He

stated that he was suffering from anxiety and depression but was not under the influence

of drugs or alcohol the day of sentencing. Appellant did not submit a professional report

to substantiate his claim of suffering from depression, anxiety, or any other mental health

condition likely to impair his ability to voluntarily, intelligently, and knowingly enter a plea

of guilty. Appellant acknowledged that he had reviewed the evidence extracted from his

electronic devices, that he knew the plea offer was for fifteen years to life, and that he

thought he should not have plead guilty because it wasn't a fair deal.

       {¶6}   The trial court overruled appellant's motion to withdraw his post-sentence

guilty plea and appellant appealed. Pursuant to an Opinion filed on October 29, 2021 in

State v. Monaco, 5th Dist. Tuscarawas No. 2021 AP 01 0002, 2021-Ohio-3888, this Court

affirmed the judgment of the trial court.

       {¶7}   Thereafter, on November 18, 2021, appellant filed a Petition to Vacate and

Set Aside Sentence. Appellant, in his petition, alleged that his trial counsel was

ineffective. Appellant alleged that his trial counsel never reviewed any discovery with
Tuscarawas County, Case No. 2021 AP 12 0035                                            4


appellant and that appellant did not know what the evidence was against him, that while

in the county jail, he had a mental health breakdown due to stress, and that during the

time that trial counsel was representing appellant, trial counsel, due to being investigated

by the Board of Professional Conduct for ethical violations, was preoccupied and failed

to provide effective representation. The trial court, pursuant to a Judgment Entry filed on

December 2, 2021, denied appellant’s Petition.

       {¶8}   Appellant then appealed, raising the following assignments of error on

appeal:

       {¶9}   “I. THE TRIAL COURT ABUSED IT’S (SIC) DISCRETION WHEN IT

DENIED PETITIONER-APPELLANT MONACO’S TIMELY FILED PETITION FOR

POSTCONVICTION RELIEF PURSUANT TO O.R.C. 2953.21 WITHOUT ISSUING

FINDINGS OF FACT AND CONCLUSIONS OF LAW.”

       {¶10} “II. THE TRIAL COURT ERRED IN DENYING MONACO’S POST-

CONVICTION RELIEF PETITION WHERE HE PRESENTED SUFFICIENT EVIDENCE

DEHORS THE RECORD TO MERIT AN EVIDENTIARY HEARING.”

       {¶11} On March 3, 2022, appellee filed a Motion for Remand for Hearing and

Findings of Fact and Conclusions of Law. Appellee agreed with appellant that the trial

court had erred as a matter of law in failing to support its decision with findings of fact and

conclusions of law. This Court took the motion under advisement stating, in relevant part,

as follows:

       {¶12} “The parties essentially are attempting to bypass merit review of this case

by agreeing the trial court should have issued findings of fact and conclusions of law.

Further, Appellant is requesting this court essentially reverse the trial court requiring a
Tuscarawas County, Case No. 2021 AP 12 0035                                            5


hearing, again without conducting a merit review of the issues raised in Appellant’s brief.

The appellate rules do not permit the parties to agree to reverse the trial court and do not

permit a summary disposition of an appeal in this manner. The motion is taken under

advisement, and the panel will issue a decision while conducting merit review of the case.”

                                               I

       {¶13} Appellant, in his first assignment of error, argues that the trial court erred in

denying his Petition without issuing findings of fact and conclusions of law. We agree.

       {¶14} In State v. Reynolds, 79 Ohio St.3d 158, 1997-Ohio-304, 679 N.E.2d 1131

at syllabus, the Supreme Court of Ohio found:

              Where a criminal defendant, subsequent to his or her direct appeal,

       files a motion seeking vacation or correction of his or her sentence on the

       basis that his or her constitutional rights have been violated, such a motion

       is a petition for postconviction relief as defined in R.C. 2953.21.

       {¶15} As such, appellant's petition is a petition for postconviction relief.

       {¶16} R.C. 2953.21(H) states, “if the court does not find grounds for granting relief,

it shall make and file findings of fact and conclusions of law and shall enter judgment

denying relief on the petition.” If a court fails to do so, the decision is subject to reversal

on appeal. State v. Reese, 5th Dist. Muskingum No. CT2017-0017, 2017-Ohio-4263;

State ex rel. Penland v. Dinkelacker, 164 N.E.3d 336, 2020-Ohio-3774.

       {¶17} The findings of fact and conclusions of law should be explicit enough to give

the appellate court a clear understanding of the basis of the trial court's decision and

enable it to determine the grounds on which the trial court reached its decision. State v.

Jacks, 5th Dist. Licking No. 99 CA 113, 2000 WL 329740 (Feb. 29, 2000), citing State v.
Tuscarawas County, Case No. 2021 AP 12 0035                                           6


Lester, 41 Ohio St.2d 51, 322 N.E.2d 656 (1975). The purpose of requiring the trial court

to include findings of fact and conclusions of law in its judgment entry is to sufficiently

apprise both the petitioner and the potential appellate court of the grounds for its decision.

State v. Staats, 5th Dist. Stark No. 2015CA00207, 2016-Ohio-2921.

       {¶18} In this case, the trial court did not make any findings of fact and conclusions

of law, and denied the petition for post-conviction relief without stating its reasons for

denying the petition. We therefore sustain appellant's first assignment of error and reverse

and remand this matter to the trial court to make findings of fact and conclusions of law.

We will not address appellant's second assignment of error, as it is moot based upon our

disposition of appellant's first assignment of error.

       {¶19} Based on the foregoing, the December 2, 2021 Judgment Entry of the

Tuscarawas County Court of Common Pleas is reversed and this matter is remanded to

the trial court for proceedings consistent with this Opinion.

By: Baldwin, J.

Wise, Earle, P.J. and

Gwin, J. concur.